NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 20-2841
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  DAVID PIAQUADIO,
                                           Appellant

                                       __________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Criminal No. 4-15-cr-00249-001)
                    District Judge: Honorable Christopher C. Conner

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 29, 2021

              BEFORE: PHIPPS, NYGAARD, and ROTH, Circuit Judges


                                  (Filed: July 14, 2021)

                                       __________

                                        OPINION *
                                       __________
NYGAARD, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Following a non-jury trial, the District Court convicted David Piaquadio on four

counts of drug-related offenses. 1 He challenges the District Court’s conclusion in Counts

One and Four that the Fentanyl he distributed caused serious bodily injury, making him

liable under the enhanced penalty provision of 21 U.S.C.A. § 841(b)(1)(C). He asserts

there is no evidence of but-for causation. See United States v. Gonzalez, 905 F.3d 165,

189 (3d Cir. 2018). He adds that the victim did not suffer serious bodily injury because

there is no evidence that the victim was ever at “substantial risk” of dying. 21 U.S.C.A. §

802(25)(A). We will affirm the judgment of conviction and sentence.

       Our plenary review on the sufficiency of the evidence is ‘“highly deferential,”’

focusing on the question of ‘“whether there is substantial evidence that, when viewed in

the light most favorable to the government, would allow a rational trier of fact to

convict.’” United States v. Bornman, 559 F.3d 150, 152 (3d Cir. 2009), as amended

(Apr. 24, 2009), as amended (May 5, 2009) (quoting United States v. Helbling, 209 F.3d

226, 238 (3d Cir. 2000)). We review findings of “historical or narrative events” in non-

jury criminal cases for clear error. United States v. Delerme, 457 F.2d 156, 160 (3d Cir.




1
 Piaquadio challenges his conviction on Count One (conspiracy to distribute and possess
with intent to distribute a controlled substance in violation of 21 U.S.C.A. § 846) and
Count Four (serious bodily injury resulting from use of controlled substances that
Appellant distributed and possessed with intent to distribute in violation of 21 U.S.C.A. §
841(a)). Both counts require a mandatory minimum prison sentence of twenty years. See
21 U.S.C.A. § 841(b)(1)(C). The District Court sentenced Piaquadio to 20 years
imprisonment on each of the four counts, served concurrently. It also imposed a
supervised release term of three years on each count to be served concurrently and special
assessments totaling $400.
                                             2
1972). “We do not weigh evidence or determine the credibility of witnesses.” United

States v. Gambone, 314 F.3d 163, 170 (3d Cir. 2003).

       Joshua Moroschok went to Piaquadio’s house on March 12, 2015. He used a bag

of heroin while there and agreed to run some errands for Piaquadio in exchange for three

oxycodone pills. The District Court credited Moroschok’s testimony that, after he

returned, he asked Piaquadio for a Fentanyl patch and agreed to pay for it the next day.

He went home after Piaquadio supplied him with the Fentanyl. The District Court also

credited Moroschok’s testimony that he placed one-quarter of the Fentanyl patch on a

spoon, added citric acid, extracted the opiate by heating it over a flame, and injected it

into his arm with a syringe. He remembered nothing else until he was in the ambulance.

But testimony from others described what happened next.

       Moroschok lived with his mother. She testified that, shortly after midnight,

Moroschok’s dog alerted her to a problem. She found her son on the floor of his room

unconscious with a syringe stuck in his arm and a spoon nearby on the floor. He

struggled to breathe. She called 911. The first to arrive on the scene was Chief of Police

Christopher Brackman. He observed that Moroschok was unconscious on the floor with

shallow breathing. He administered a sternum rub but Moroschok’s condition did not

change. Brackman testified that he saw a needle stuck in Moroschok’s shirt sleeve, a

burning candle nearby, and a spoon with some substance on it—identified by a laboratory

as Fentanyl. Later he searched the room and found an item he associated with heroin use.

       An Emergency Medical Technician, Douglas Parsell, arrived next. He observed

Moroschok’s shallow breathing and recorded his oxygen saturation as 75 percent. He

                                              3
assessed Moroschok’s low oxygen saturation as life-threatening and gave him six liters of

oxygen in the ambulance. Parsell administered a sternum rub and got a response from

Moroschok, who—at some point after that—told him that he had taken Fentanyl.

       Donald DuVall, a paramedic, joined the ambulance en route to the hospital.

DuVall observed that Moroschok’s pupils were constricted, his speech was slurred, and

his breathing was shallow, with an oxygen saturation of 83 percent. DuVall assessed that

it was appropriate to administer intravenously one milligram of naloxone, a drug used to

reverse the effects of an opiate overdose, to improve his breathing. Moroschok vomited

and he became more alert. His oxygen saturation rose to 97 percent. Moroschok told

DuVall he heated a patch of Fentanyl and injected it.

       Perry Doan, D.O., who is board-certified in emergency medicine, treated

Moroschok at the emergency room. He noted that his oxygen saturation was at 98

percent when he arrived. Dr. Doan testified that Moroschok told him he had heated a

Fentanyl patch mixed with Mountain Dew and injected it. Moroschok also told him that

he had used heroin and oxycodone. The hospital record showed that a portion of a patch

(later identified by a laboratory as containing Fentanyl) and three pills (identified by a

laboratory as oxycodone) were found on Moroschok during the examination. When

asked, Moroschok affirmed that the pills were his. The hospital discharged Piaquadio

about nine hours later.

       Robert Julien, M.D., Ph.D., a specialist in anesthesiology and pharmacology was

called by Piaquadio to testify. He reviewed the record and opined that Moroschok’s

condition on that evening was not life-threatening. He acknowledged that an oxygen

                                              4
saturation level of 75 percent could pose a mortal threat but stated that it is not

necessarily so. Pointing to his improvement with just oxygen Dr. Julien posited that

Moroschok could have recovered on his own. And he noted the lack of laboratory results

showing Fentanyl use. But on cross-examination Julien acknowledged that injecting the

amount of Fentanyl contained in one-quarter of a patch has a high risk of being fatal. He

also stated that the mother’s initial call to 911 and the medical treatment Moroschok

received after that were appropriate to the condition that he presented.

       Dr. Doan observed that Moroschok’s condition before arriving at the hospital—his

shallow breathing and oxygen saturation of 75 percent—pointed to a strong risk of

hypoperfusion. This is a condition in which the body’s cells are not receiving sufficient

oxygen. Doan testified that, without intervention, a person in this condition has a

substantial risk of brain damage and death. He stated that Moroschok’s shallow breath

was consistent with how opioids affect the central nervous system; they suppress

respiratory drive. He also noted that the treatment with naloxone worked.

       Dr. Doan referenced the blood test and urinalyses that revealed marijuana and high

levels of oxycodone and heroin. He also acknowledged that the hospital’s urinalysis did

not and cannot detect Fentanyl, and he explained that this opioid is typically not screened

in tests that the emergency room physicians order from outside labs. But relying on

Moroschok’s reporting to him of Fentanyl use Doan testified that any dose of Fentanyl

above 100 micrograms could pose a particularly grave threat compared to oxycodone or

heroin since it is between 100 to 400 times more potent than either. Aware that a

Fentanyl patch contains 7,200 micrograms, he opined that if Moroschok was injecting the

                                              5
Fentanyl he extracted from even a small portion of the patch, this was a grave threat to

his life. The record led Doan to conclude that Moroschok was at substantial risk of death

before receiving treatment on that night.

       After weighing the evidence, the District Court noted that physical evidence and

testimony from multiple eyewitnesses on Moroschok’s condition that night are consistent

with Dr. Doan’s opinion. It found Doan’s opinion persuasive “that Moroschok was in

grave danger of sustaining a mortal injury.” United States v. Piaquadio, No. 4:15-CR-

249, 2019 WL 3337063, at *4 (M.D. Pa. July 25, 2019). The District Court also found

that his use of Fentanyl caused this grave danger and it ruled that this was a serious

bodily injury under Section 841(b)(1)(C). See United States v. Lewis, 895 F.3d 1004,

1010 (8th Cir. 2018) (overdose posing significant risk of death was serious bodily injury).

       Piaquadio contends the District Court made erroneous factual findings. He makes

much of the difference in testimony between Moroschok and his mother about when he

arrived home. Moroschok estimated the time was 7 PM. His mother could not give a

specific time but recalled him getting in when they were going to bed. He says this

weakens the reliability of Moroschok’s account of his activity that night. Piaquadio next

notes the mother said the syringe was in her son’s arm, but Brackman said it was stuck in

his shirt sleeve. Also, this syringe was never tested. Piaquadio questions whether any

evidence shows that Moroschok injected Fentanyl that night. He adds that experts did

not establish Fentanyl as the but-for cause of Moroschok’s condition. Dr. Doan knew

about the high levels of heroin and oxycodone, and Piaquadio highlights that he

concluded only generally that an opioid overdose caused Moroschok’s physical distress.

                                             6
He says this—combined with Moroschok’s heroin use that day, the lab results, and

heroin-related items found in his room—create reasonable doubt that Fentanyl was the

actual cause of harm here. Next, he points to Moroschok’s quick recovery and his

relatively short stay in the emergency room as evidence that he was not at substantial risk

of death. Alternatively, to distance himself from any harm, Piaquadio highlights that

Moroschok got the Fentanyl by heating the patch with a solvent. He says this is the but-

for cause. All of this shows, he argues, that there is insufficient evidence for any rational

trier of fact to conclude beyond reasonable doubt that he is liable under Section

841(b)(1)(C).

       But the District Court credited Moroschok’s statement that he had extracted

Fentanyl from about one-quarter of a Fentanyl patch and injected it before losing

consciousness. Dr. Doan indicated that Fentanyl is 100 to 400 times more potent than

either heroin or oxycodone. And referring to Moroschok’s statement, he testified that

just injecting Fentanyl from even a small part of that patch would have placed Moroschok

in grave danger.

       Substantial evidence supports the District Court’s findings that Moroschok

injected Fentanyl from a patch that Piaquadio distributed to him, resulting in a medical

emergency that posed a substantial risk of death. So, sufficient evidence exists here for a

rational trier of fact to conclude beyond a reasonable doubt that Piaquadio’s distribution

of a Fentanyl patch to Moroschok was the actual cause of serious bodily injury. The

District Court did not err by ruling that Piaquadio is guilty under the enhanced penalty

provision of Section 841(b)(1)(C).

                                              7
For all of these reasons, we will affirm the judgment of conviction and sentence.




                                     8